        Case 3:19-bk-30289 Doc 57-1 Filed 07/03/19 Entered 07/03/19 16:25:19                                            Desc
                          Order Mailing: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0425−3                        User: jjr                              Date Created: 7/3/2019
Case: 3:19−bk−30289                         Form ID: pdf001                        Total: 17


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustpregion04.ct.ecf@usdoj.gov
aty         David L. Bissett         David.L.Bissett@usdoj.gov
aty         Fred B Westfall, Jr        fred.westfall@usdoj.gov
aty         Joe M. Supple         info@supplelaw.net
aty         Joseph G. Bunn          joseph.bunn@steptoe−johnson.com
aty         Marc R. Weintraub           mweintraub@baileyglasser.com
aty         Stephen L. Thompson            sthompson@barth−thompson.com
                                                                                                                     TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Blackjewel L.L.C.        1051 Main Street        Milton, WV 25541
cr          Indemnity National Insurance Company          c/o Stephen L. Thompson         Barth & Thompson          P. O. Box
            129        Charleston, WV 25321
aty         Daniel I. Waxman         WYATT, TARRANT & COMBS, LLP                  250 West Main Street        Suite
            1600        Lexington, KY 40507−1746
aty         Kyle F. Arendsen        Squire Patton Boggs (US) LLP         201 E. Fourth Street, Suite 1900      Cincinnati, OH
            45202
aty         Maura P. McIntyre         Squire Patton Boggs (US) LLP         4900 Key Tower, 127 Public Square         Cleveland,
            OH 44114
aty         Nava Hazan         Squire Patton Boggs (US) LLP         30 Rockefeller Plaza, 23rd Floor       New York, NY 10112
aty         Stephen D. Lerner        Squire Patton Boggs (US) LLP         201 E. Fourth Street, Suite 1900     Cincinnati, OH
            45202
aty         Travis A. McRoberts         Squire Patton Boggs (US) LLP         2000 McKinney Ave., Suite 1700         Dallas, TX
            75201
smg         United States Attorney       Southern District WV        P.O. Box 1713         Charleston, WV 25326−1713
smg         WV Department of Tax & Revenue            Bankruptcy Unit        P.O. Box 766        Charleston, WV 25323−0766
                                                                                                                   TOTAL: 10
